Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered *1035April 28, 1989, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Defendant’s only contention on this appeal is that his sentence of 1% to 5 years’ imprisonment was harsh and excessive. Defendant’s plea to a reduced charge of the crime of criminal sale of a controlled substance in the fifth degree was taken in full satisfaction of a three-count indictment. The sentence was consistent with the plea bargain and less than the harshest possible sentence. In light of these facts, and considering defendant’s prior criminal record, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Du Bray, 76 AD2d 976).
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.